DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 31-50 are pending (claim set as filed on 09/24/2021).
	
Priority
	This application a 371 of PCT/EP2017/000994 filed on 08/17/2017 which has a foreign application to EP 16001807.3 filed on 08/17/2016.

Notice of Non-Responsive Amendment
	Applicant’s arguments filed on 03/03/2022 traversing the Examiner’s notice of non-responsive amendment mailed on 01/03/2022 for shifting inventions has been re-considered and is deemed persuasive. Therefore, said notice of non-responsive amendment has been rescinded and examination will be extended the current method claims.

Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 16/325,870 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawal of Rejections
The response and amendments filed on 09/24/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
	Regarding base claim 31, the preamble’s recitation of “A method for the treatment of ageing, comprising administering to a subject in need thereof” denotes that the claim as a whole is directed to a method of use (i.e. a therapeutic treatment methodology) (MPEP 2111.02: Effect of Preamble). 
However, in the body of claim 31, the phrase “preparation is produced by a process comprising contacting a liquid collected from an organism with a vessel or container having an internal having an internal surface, wherein said liquid is a blood sample, and wherein said process further comprises incubating said liquid in said vessel or container for an incubation time” is not given patentable weight because these are steps merely describing how the preparation is made (i.e., it is a nested method of making a product within a process of use which is similar to a product-by-process interpretation, thereby the product is not limited to the manipulation of the recited manufacturing steps, only the distinctive structural characteristics (MPEP 2113)). In other words, these are limitations directed to a method of making or manufacturing a preparation but, as noted above, the claim as a whole is drawn to a method of treatment step (MPEP 2141.02 (I): The claimed invention as a whole must be considered). Accordingly, the limitations that describe how the preparation is made is not afforded patentable weight. 

Regarding base claim 31’s patient population, under the broadest reasonable interpretation (BRI) standard, a subject in need of treatment of ageing is considered to be a broad and generic population because it must be reasonably recognized that the general population would read on or fall within this phrase. The general patient population would be considered in need of treatment of aging because everyone ages and reasonably desired to have better skin quality. The limitations of “wherein the ageing comprises: a disorder caused by oxidative damage, DNA damage, impaired DNA repair” reads on natural exposure to sunlight or ultraviolet radiation which, again, would meet the general population. Similarly, “a disorder caused by telomere shortening” is describing a natural phenomenon of the ageing process which reads on the general population. Although the instant specification discloses at ¶ “[0030] “Ageing” preferably refers to the accumulation of changes in an organism over time, physical changes and biological ageing being particularly preferred”, it does not provide an objective form of measurement of the subjective terms. The MPEP 2173.05(b) states “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim”. Thus, the specification does not provide a measurable standard for these disorders.
Maintained Rejections
Claim Rejections - 35 USC §102/103, Anticipation-Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-46 and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0209365 A1, which has a WO 2016/072821 with a prior publication date of 05/12/2016 and a PCT filing date of 11/09/2015).  
Cho’s general disclosure relates to a cosmetic composition for skin whitening, wrinkle improvement or skin regeneration containing an exosome derived from stem cells (see ¶ [0002], [0100]). Cho teaches an injectable preparation comprising a composition for inducing differentiation into adipocytes or regenerating adipose tissues. The injectable preparation may include, as an active ingredient, an exosome derived from stem cells differentiating into adipocytes, and a hydrogel (see ¶ [0099]). The hydrogel may be at least one hydrogel such as gelatin, alginate, chitosan, fibrin, elastin, hyaluronic acid (see ¶ [0042]-[0044]). The cosmetic composition is applied in the form of being absorbed into the skin using a microneedle (see ¶ [0036]). 
Regarding the product-by-process limitations of making the pharmaceutical preparation, as noted the claim interpretation section above, the MPEP at 2113 (I) states that “the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Cho teaches the composition may include, as an active ingredient, an exosome derived from stem cells differentiating into adipocytes (see ¶ [0020]). Cho teaches a method of isolating exosomes comprising culturing human adipose tissue-derived stem cells, incubating, concentrating, and collecting thereof (see ¶ [0058]). The cited reference of Cho discloses a product which appears to be identical to the presently claimed pharmaceutical preparation, based on the fact Cho also teaches an injectable preparation that comprises exosomes an active ingredient for treating skin-conditions. Consequently, the claimed product appears to be anticipated by the reference. However, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation, the reference product would, nevertheless, have rendered the claimed product obvious to one of ordinary skill in the art in view of the fact that any nominal difference between the products would appear to be reasonably expected variances due to experimental purification inconsistencies in the starting material, culture conditions, or extraction materials such as solvents. Regardless, the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary. “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion (MPEP 2113 (II)). As noted in the claim interpretation section above, both the claimed invention and the prior art as a whole teach the injection of an exosome composition into the skin for treatment of skin-aging. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art as they both relate to injecting exosomes into the skin to treat a skin aging condition. 
Cho teaches the formulations for parenteral administration include sterile aqueous solutions, non-aqueous solvents, suspensions, emulsions, lyophilization formulations and suppositories (see ¶ [0024]). Cho teaches the pharmaceutical composition may be parenterally or orally administered depending on the purpose, and may be administered once or multiple times daily as needed such that the amount administered is 0.1 to 500 mg, 1 to 100 mg per kg. The effective dosage for a specific patient varies depending on the patient’s body weight, age, gender, health conditions, diet, the period of administration, the mode of administration, excretion rate, the severity of the disease and the like (see ¶ [0027]). 
Cho teaches the treatment of skin whitening, wrinkle improvement or skin regeneration containing, an active ingredient, an exosome derived from stem cells (see ¶ [0053]) wherein, as noted in the claim interpretation section above, a subject in need of treatment of ageing is recited at such as high level of broad and relative generality that it reasonably reads on the general population. Thus, the prior art of Cho would read on the claim’s broad population. 
 Cho teaches the injectable preparation may be administered to mammals such as rats, mice, livestock, humans and the like via oral, rectal or intravenous, intramuscular, subcutaneous, intrauterine or intra-cerebral-ventricular injection (see ¶ [0048]). Cho teaches autologous grafting, the method uses parts of the body of a subject under operation. Therefore, the method incurs no issue of tissue or immune rejection and no observed immune response (see ¶ [0003]-[0004]). 


Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claims 31-46 and 48-49 above, in view of Wehling (US 2009/0047242 A1). 
Cho’s disclosure is discussed above as it pertains to a method of treating skin wrinkles comprising injection a pharmaceutical composition comprising exosomes and hyaluronic acid.
However, Cho does not teach: wherein the pharmaceutical preparation contains the cytokines as seen in claim 47; or comprises serum or plasma (claim 50).
Wehling discloses a method for the production of conditioned blood compositions which comprise induced factors, and to conditioned blood compositions preparable by the method and to the use thereof for the treatment or prevention of a disorder of the human or animal body (see abstract). Wehling teaches obtaining whole blood, incubating, and contacting in a vessel having an internal surface to obtain a conditioned blood composition (see ¶ [0014]-[0018]). Wehling teaches active substances to be present within the blood composition also in form of vesicles, microvesicles or exosomes (see ¶ [0021]). A blood composition means in the present case a composition of blood, in particular consisting of blood plasma, serum and blood cells, which comprises at least one component which is selected from proteins such as factors and cytokines. A blood serum composition does not comprise cellular constituents (see ¶ [0020]-[0023]). Wehling teaches the blood compositions comprises IL-6 in a range of 30-1000 pg/ml (see ¶ [0025]); comprises interleukin-1 receptor antagonist (IL-1Ra) in a proportion of from 30 to 50,000 pg/ml (see ¶ [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or use the conditioned blood composition comprising plasma, serum containing exosomes and cytokines or factors such as taught by Wehling in the method of Cho. The ordinary artisan would have been motivated to do so is because Wehling recognizes that exosomes containing cytokines or factors are found in the blood and further discloses a process to obtain high proportions of certain induced factors. Thus, using Wehling’s composition comprising exosomes would have been obvious as (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary Rationales for a conclusion of obviousness) because it represents another source for obtaining exosomes. The ordinary artisan would have had a reasonable expectation of success because both disclosures are directed to compositions comprising exosomes for injection into a patient.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/24/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing page 12 of the remarks) that “Cho does not disclose, either expressly or inherently, treating ageing comprising any of the specific disorder types recited in amended claim 31”, this argument is not persuasive because, as discussed in the claimed interpretation section above, under the broadest reasonable interpretation (BRI) standard, a subject in need of treatment of ageing is considered to be a broad and generic population as it must be reasonably recognized that the general population would read on or fall within this phrase. The limitations of “wherein the ageing comprises: a disorder caused by oxidative damage, DNA damage, impaired DNA repair” reads on natural exposure to sunlight or ultraviolet radiation which, again, would meet the general population. Similarly, “a disorder caused by telomere shortening” is describing a natural phenomenon of the ageing process in which reads on the general population. Although the instant specification discloses at ¶ “[0030] “Ageing” preferably refers to the accumulation of changes in an organism over time, physical changes and biological ageing being particularly preferred”, it does not provide an objective form of measurement of the subjective terms. The MPEP 2173.05(b) states “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim”.

In response to Applicant’s argument (addressing page 13 of the remarks) that “Cho does not disclose or even remotely suggest the use of a blood sample either containing, or to produce, exosomes”, this argument is not persuasive because, as discussed in the claim interpretation section above, the phrase “preparation is produced by a process comprising contacting a liquid collected from an organism with a vessel or container having an internal having an internal surface, wherein said liquid is a blood sample, and wherein said process further comprises incubating said liquid in said vessel or container for an incubation time” is not given patentable weight because these are steps merely describing how the preparation is made. Therefore, these are limitations directed to a method of making or manufacturing a preparation but, as noted above, the claim as a whole is drawn to a method of treatment step (MPEP 2141.02 (I): The claimed invention as a whole must be considered). Accordingly, the limitations that describe how the preparation is made is not afforded patentable weight. The structure of the preparation is comprising exosomes. 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653